DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13 are allowed. 
Zhu et al. (US Patent No. 9,524,565, hereinafter Zhu) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Zhu fails to teach or suggest “…using point-by-point methods to construct all freeform surfaces of the initial system in the FOV of Xi x Yi; 10(iv) setting the system obtained in step (iii) as a second initial system for system construction in the FOV of X2 x Y2; and (v) repeating step (iv) to execute system construction in the order of the FOV sequence until the final FOV X~ x Y~ is obtained 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Dependent claims 2-13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Zhu discloses an initial freeform imaging system is provided, the initial freeform image system comprising a first initial surface and a second initial surface spaced from each other.  A second surface is constructed by calculating a plurality of second data points of the second surface through a plurality of feature rays based on the given object-image relationship.  A first surface is constructed by calculating a plurality of first data points of the first surface based on the given object-image relationship and Fermat's principle, wherein the second surface is fixed.  The first surface and the second surface substitute for the first initial surface and second initial surface respectively, and repeating steps list above, wherein the plurality of feature rays are intersecting the image plane at the plurality of ideal image points. (Abstract). 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696